DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-12, drawn to a method for determining properties of different cation exchange sites in a rock core sample, at a non-preserved state of the rock core sample, the method comprising: providing a rock core sample in a non-preserved state; displacing all native components out of the rock core sample; subjecting the rock core sample clean of native components to a plurality of coreflooding steps to determine a total amount of exchangeable cations adsorbed onto the cation exchange sites when the rock core sample is clean of native components; injecting formation brine and then a reservoir crude oil into the rock core sample until reaching irreducible water saturation and equilibrium between formation brine, the reservoir crude oil, and the cation exchange sites, such that rock core sample includes a plurality of indigenous exchangeable cations adsorbed onto the cation exchange sites, a plurality of cation exchange sites occupied by a crude oil, and one or more fluids occupying pore spaces in the rock core sample; subjecting the rock core sample to a plurality of coreflooding steps, the plurality of coreflooding step displacing the plurality of indigenous exchangeable cations, the crude oil, and the one or more fluids in at least two separate , classified in E21B 49/00.
II. Claims 13-16, drawn to a method for determining an amount of different cation exchange sites occupied by crude oil in a rock core sample, at a non-preserved state of the rock core sample, the method comprising: providing a rock core sample in a non-preserved state; displacing all native components out of the pore space of the rock core sample by alternately injecting a first organic solvent and a second organic solvent, wherein the second organic solvent is the last injected; displacing the second organic solvent with a formation brine to adsorb a plurality of exchangeable cations onto the different cation exchange sites of the rock core sample; displacing an excess of cations from the formation brine present in a plurality of interstitial pore spaces of the rock core sample by using a third organic solvent; displacing the plurality of exchangeable cations adsorbed onto the different cation exchange sites of the rock core sample with a first injection fluid until completion of extraction; displacing the first injection fluid with the formation brine such that the cations present in the formation brine adsorb onto the cation exchange sites; injecting a reservoir crude oil into the rock core sample until reaching irreducible water saturation and equilibrium between formation brine, the reservoir crude oil, and the cation exchange sites, such that rock core sample includes a plurality of indigenous exchangeable cations adsorbed onto the cation exchange sites, a plurality of cation exchange sites occupied by a crude oil, and one or more fluids occupying , classified in G01N 33/24.
III. Claims 17-20, drawn to a method for determining a wettability of different cation exchange sites of a rock sample, at a non-preserved state of the rock core sample, the method comprising: providing a rock core sample in a non-preserved state; displacing all native components out of the pore space of the rock core sample by alternately injecting a first organic solvent and a second organic solvent, wherein the second organic solvent is the last injected; displacing the second organic solvent with a formation brine to adsorb a plurality of exchangeable cations onto the different cation exchange sites of the rock core sample; displacing an excess of cations from the formation brine present in a plurality of interstitial pore spaces of the rock core sample by using a third organic solvent; displacing the plurality of exchangeable cations adsorbed onto the different cation exchange sites of the rock core sample with a first injection fluid until completion of extraction; displacing the first injection fluid with , classified in G01N 13/00.

The inventions are independent or distinct, each from the other because:
Inventions I, II, and III are directed to related processes. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious have a materially different mode of operation (i.e. the unique steps of “subjecting the rock core sample clean of native components to a plurality of coreflooding steps to determine a total amount of exchangeable cations adsorbed onto the cation exchange sites when the rock core sample is clean of native components; injecting formation brine and then a reservoir crude oil into the rock core sample until reaching irreducible water saturation and equilibrium between formation brine, the reservoir crude oil, and the cation exchange sites” – as in claim 1; the steps of “displacing all native components out of the pore space of the rock core sample by alternately injecting a first organic solvent and a second organic solvent, wherein the second organic solvent is the last injected; displacing the second organic solvent with a formation brine to adsorb a plurality of exchangeable cations onto the different cation exchange sites of the rock core sample; displacing an excess of cations from the formation brine present in a plurality of interstitial pore spaces of the rock core sample by using a third organic solvent; displacing the plurality of exchangeable cations adsorbed onto the different cation exchange sites of the rock core sample with a first injection fluid until completion of extraction” – as in claim 13; and the steps of “calculating the wettability of the different cation exchange sites based on the amount of indigenous exchangeable cations adsorbed onto the cation exchange sites and the total amount of the exchangeable cations adsorbed onto the cation exchange sites” – as in claim 17, whereas in claim 13 the steps are different: “calculating the amount of the different cation exchange sites occupied by crude oil based on the amount of indigenous exchangeable cations adsorbed onto the cation exchange sites and the total amount of the exchangeable cations adsorbed onto the cation exchange sites”).  Furthermore, the inventions as claimed do 

Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply: the inventions have acquired a separate status in the art due to their separate classification, divergent subject matter, and different field of search.
	
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Benjamin Schmitt, whose telephone number is (571) 270-7930. The examiner can normally be reached M-F | 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on (571) 272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 

/BENJAMIN R SCHMITT/Primary Examiner, Art Unit 2852